          Case 1:20-cv-04644-JPC Document 36 Filed 10/23/20 Page 1 of 5




                                                            October 23, 2020
BY CM/ECF

The Honorable John P. Cronan
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:    CAI Rail Inc. v. Badger Mining Corporation,
                      Civil Action No.: 1:20-cv-04644

Dear Judge Cronan:

       This is the parties’ joint letter pursuant to this Court’s Notice of Reassignment and Order
for Case Report [ECF 35].

       1. Names of counsel and current contact information, if different from the
          information currently reflected on the docket:

           As indicated in the docket.

       2. A brief statement of the nature of the case and/or the principal defenses thereto:

           On October 23, 2014, CAI Rail, Inc. (“CAI Rail”) and Badger Mining Corporation
           (“Badger Mining”) entered into the Master Lease dated October 23, 2014 and
           associated Rail Car Schedule BDGR-702 (the “Schedule”) (together, collectively the
           “Lease Documents”). The Lease Documents govern the lease of one hundred (100)
           3280 cu. ft. capacity covered hopper rail cars (the “Cars”).

           On May 18, 2020, CAI Rail contends that it gave written notice to Badger of
           Badger’s default under the Lease Documents (“Default”), demanding certain
           payments and return of the Cars.

           CAI Rail contends that after its May 18, 2020 Default continues to invoice Badger for
           payments. On July 3, 2020, Badger – in default according to CAI Rail - paid $68,310
           but has made no other payments. According to CAI Rail, as of September 4, 2020 as
           provided in the Lease Documents, Badger owes CAI Rail at least $273,240 in
           overdue (and un-accelerated) payments, none of which have been paid to CAI Rail.

           CAI Rail maintains that Badger remains in default of the lease. CAI Rail claims that
           it has never rescinded the Default. CAI Rail also claims that it has, as the Lease
           Documents provide, applied Badger’s late payments against the total amounts due
           and overdue as the Lease Documents also provide. The Lease Documents provide for
        Case 1:20-cv-04644-JPC Document 36 Filed 10/23/20 Page 2 of 5




The Honorable John P. Cronan
October 23, 2020
Page 2


          acceleration of all amounts due on Badger’s default. With that acceleration, the
          amount due from Badger to CAI Rail exceeds $2,000,000 according to CAI Rail.


          Each of the Cars has a transponder. The car transponders report that Badger has
          continued to use over 30 of the Cars according to CAI Rail. To date, Badger has not
          returned any of the Cars to CAI Rail’s re-delivery location.

          Badger disputes CAI Rail’s assertions. Badger contends that CAI Rail has not
          terminated the Lease Documents or sent written notice of default consistent with the
          Lease Documents. In addition, Badger has raised two principal affirmative defenses
          to liability: (1) CAI Rail’s claims are barred, in whole or in part, by the doctrines of
          impossibility and frustration of purpose; and (2) CAI Rail’s claims are barred, in
          whole or in part, by the doctrine of waiver. Badger further asserts that CAI Rail has
          failed to mitigate its damages. Rather, Badger contends that CAI Rail has taken steps
          to increase its damages after the filing of this lawsuit.

          CAI Rail’s claim for breach of contract (not including damages) and Badger’s
          affirmative defenses of impossibility, frustration of purpose, and waiver are the
          subject of CAI Rail’s pending partial summary judgment motion [CAI Rail Motion
          ECF 23, Badger Response, ECF 30-33, CAI Rail Reply ECF 34]

      3. A brief explanation of why jurisdiction and venue lie in this Court. In any action
         in which subject matter jurisdiction is founded on diversity of citizenship
         pursuant to Title 28, United States Code, Section 1332, the letter must explain
         the basis for the parties’ belief that diversity of citizenship exists. Where any
         party is a corporation, the letter shall state both the place of incorporation and
         the principal place of business. In cases where any party is a partnership, limited
         partnership, limited liability company, or trust, the letter shall state the
         citizenship of each of the entity’s members, shareholders, partners, and/or
         trustees:

          This Court has jurisdiction pursuant to 28 U.S.C. § 1332. The parties are corporations
          incorporated, and with their principal places of business, in different states and the
          amount in controversy exceeds $75,000 exclusive of costs and interest.

          Furthermore, the parties have by contract agreed to venue in this Court and personal
          jurisdiction of this Court over Badger. CAI Rail is a Delaware corporation with its
          principal business place in San Francisco. CAI Rail leases rail equipment, including
          one hundred (100) 3280 cu. ft. capacity covered hopper rail cars leased to Badger to
          and including the purported May 18, 2020 termination of CAI Rail’s lease with
        Case 1:20-cv-04644-JPC Document 36 Filed 10/23/20 Page 3 of 5




The Honorable John P. Cronan
October 23, 2020
Page 3


          Badger. Badger is a mining corporation incorporated and with its principal business
          place in Wisconsin, and leased rail equipment from CAI Rail.

      4. A statement of all existing deadlines, due dates, and/or cut-off dates:

          All deadlines are as set forth in this Court’s Civil Case Management Plan and
          Scheduling Order dated August 27, 2020 [ECF 19]. The remaining deadlines are the
          following:

          November 6, 2020         Fact discovery, deposition completion

          November 20, 2020        Joint status letter due, Pre-motion conference


      5. A statement and description of any pending appeals:

          No pending appeals.

      6. A detailed statement of all discovery undertaken to date, including how many
         depositions each party has taken and what, if any, discovery remains that is
         essential for the parties to engage in meaningful settlement negotiations:

          On August 21, 2020, Badger Mining served CAI Rail with document requests and
          interrogatories, to which CAI Rail responded on September 21, 2020. CAI Rail
          produced approximately 100 pages of documents on September 24, 2020. Badger
          took the deposition of one of CAI Rail’s managers, Freddy Fernandez, on October 20,
          2020. There is no remaining essential discovery after the completion of Mr.
          Fernandez’s deposition.

      7. A list of all prior settlement discussions, including the date, the parties involved,
         and the approximate duration of such discussions, if any:

          CAI Rail and Badger have engaged in prior direct settlement discussions in June and
          July 2020, which were unsuccessful.

      8. A statement of whether the parties have discussed the use of alternate dispute
         resolution mechanisms and indicating whether the parties believe that (a) a
         settlement conference before a Magistrate Judge; (b) participation in the
         District’s Mediation Program; and/or (c) retention of a privately retained
         mediator would be appropriate and, if so, when in the case (e.g., within the next
        Case 1:20-cv-04644-JPC Document 36 Filed 10/23/20 Page 4 of 5




The Honorable John P. Cronan
October 23, 2020
Page 4


          sixty days, after the deposition of plaintiff is completed, after the close of fact
          discovery, etc.) the use of such a mechanism would be appropriate:

          Yes. The parties discussed the use of alternate dispute resolution mechanisms, but
          the parties do not believe that alternative dispute resolution would be helpful in this
          case.

      9. An estimate of the length of trial:

          One (1) day trial to the Court.

      10. Any other information that the parties believe may assist the Court in advancing
          the case to settlement or trial, including, but not limited to, a description of any
          dispositive or novel issue raised by the case:

          At the August 27, 2020 case conference with the Court, counsel and the Court
          discussed the CAI Rail claims. Badger counsel told the Court that one of the reasons
          that Badger Mining had not returned the Cars – notwithstanding the purported lease
          termination – was the CAI Rail had not given Badger a return location as required by
          the Lease Documents and stated in the May 18, 2020 letter..

          Consequently, CAI Rail believed that if the cars were returned that most if not all of
          the Trespass (Count II), Specific Performance (Count III), and Conversion (Count IV)
          claims, all directed to Badger’s alleged continued, post-lease retention of the CAI
          Rail cars, would be resolved. On Friday, August 28th, CAI Rail by counsel emailed
          Badger by counsel, with a return location in Nebraska.

          The initial return location was Viper Rail facilities in Nebraska; CAI Rail by counsel
          followed up with Badger counsel on September 5th, that the Cars instead should be
          returned to the nearby Nebraska facilities of Omnitrax. To date, Badger Mining has
          not returned the Cars to the return location in Nebraska. The estimated cost to
          transport the Cars from Wisconsin to Nebraska is more than $300,000, not including
          the cost of storage of the Cars after re-delivery. In the same September 5th email,
          CAI Rail stated that it was invoking a provision of the Lease Documents to increase
          the monthly rent on each car by 50%. Based on these transportation and storage costs,
          the dispute over termination, and the pending motion for partial summary judgment,
          Badger has not voluntarily returned the Cars.

          On September 24, 2020, CAI Rail filed a pre-motion letter requesting that the Court
          permit it to move for partial summary judgment on Badger Mining’s liability on CAI
         Case 1:20-cv-04644-JPC Document 36 Filed 10/23/20 Page 5 of 5




The Honorable John P. Cronan
October 23, 2020
Page 5


           Rail’s claims for Trespass (Count II), Specific Performance (Count III), and
           Conversion (Count IV). [ECF 26]

           On September 30, 2020, Badger filed a letter opposing CAI Rail’s request to move
           for partial summary judgment. [ECF 33]


                                    Respectfully Submitted,


/s/ J. Stephen Simms                                /s/ David R. Konkel (/jss with permission)
J. Stephen Simms                                    David R. Konkel
Simms Showers LLP                                   GODFREY & KAHN, S.C.
201 International Circle                            David R. Konkel
Baltimore, Maryland 21030                           833 East Michigan Street, Suite 1800
Phone: 443-290-8704                                 Milwaukee, WI 53202-5615
Fax: 410-510-1789                                   Phone: 414-287-9348
jssimms@simmsshowers.com                            Fax: 414-273-5198
                                                    Email: dkonkel@gklaw.com
Counsel for CAI Rail, Inc.
                                                    Counsel for Badger Mining Corporation
